   Case 1:19-cv-01074-CFC Document 13 Filed 05/12/20 Page 1 of 6 PageID #: 52




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

RICHARD A. PERALES,

             Plaintiff,

      V.                               : Civ. No. 19-1074-CFC

PROCTOR AND GAMBLE
MANUFACTURING COMPANY and
ASTRA ZENECA PHARMACEUTICAL
COMPANY,

             Defendants.



Richard A. Perales, FMC Rochester, Rochester, Minnesota, Pro Se Plaintiff.




                             MEMORANDUM OPINION




May 12, 2020
Wilmington, Delaware
       Case 1:19-cv-01074-CFC Document 13 Filed 05/12/20 Page 2 of 6 PageID #: 53




c~Llie           U~trict Judge:

I.        INTRODUCTION

          Plaintiff Richard A. Perales ("Plaintiff'), a civilly committed individual at FMC

Rochester in Rochester, Minnesota, filed this action pursuant to "Title 15 15 U.S.C.

Section 1102 and 63 A AM 2d and under the Due Process and Equal Protection

Clauses of the Fifth and Fourteenth ... Amendments." (D.I. 2 at 4) He appears prose

and has been granted leave to proceed in forma pauperis. (D.I. 6) The Court

dismissed the original complaint and gave Plaintiff leave to amend. (D.I. 8, 9) He filed

an Amended Complaint on January 30, 2020. (D. I. 12) The Court proceeds to review

and screen the Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

II.       BACKGROUND

          Plaintiff alleges that while housed at FCI-Rochester, over the past ten years he

has been medicated with Haldol and suffered injuries "due to product liability." (D.I. 12

at 1) The Amended Complaint also refers to due process under the Fifth and

Fourteenth Amendments. (Id. at 3) Plaintiff alleges he has "suffered irreparable and

irreversible injury to his mind which includes thoughts of suicide, audi[o] and visual

hallucinations, [and] delusions." (D.I. 12 at 1). He seeks five million dollars in

compensatory damages and double that amount in punitive damages. (Id. at 3)

Ill.      LEGAL STANDARDS

          A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir.



                                                 1
  Case 1:19-cv-01074-CFC Document 13 Filed 05/12/20 Page 3 of 6 PageID #: 54




2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions). The Court must

accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224, 229

(3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds

pro se, his pleading is liberally construed and his Complaint, "however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers." Erickson, 551 U.S. at 94 (citations omitted).

         An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario.

Neitzke, 490 U.S. at 327-28; see also Wilson v. Rackmi/1, 878 F.2d 772, 774 (3d Cir.

1989).

         The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when deciding Federal Rule

of Civil Procedure 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240

(3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state

a claim under§ 1915(e)(2)(B)). However, before dismissing a complaint or claims for

failure to state a claim upon which relief may be granted pursuant to the screening

provisions of 28 U.S.C. § 1915, the Court must grant a plaintiff leave to amend his

complaint unless amendment would be inequitable or futile. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).




                                                 2
   Case 1:19-cv-01074-CFC Document 13 Filed 05/12/20 Page 4 of 6 PageID #: 55




       A complaint may be dismissed only if, accepting the well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the plaintiff, a court

concludes that those allegations "could not raise a claim of entitlement to relief." Bell

At!. Corp. v. Twombly, 550 U.S. 544, 558 (2007). Though "detailed factual allegations"

are not required, a complaint must do more than simply provide "labels and

conclusions" or "a formulaic recitation of the elements of a cause of action." Davis v.

Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation marks

omitted). In addition, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient

to show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574

U.S. 10 (2014). A complaint may not be dismissed for imperfect statements of the legal

theory supporting the claim asserted. See id. at 10.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) assume the veracity of any well-pleaded factual allegations and then determine

whether those allegations plausibly give rise to an entitlement to relief. Connelly v.

Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (internal citations and quotations

omitted). Elements are sufficiently alleged when the facts in the complaint "show" that

the plaintiff is entitled to relief. Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).




                                               3
      Case 1:19-cv-01074-CFC Document 13 Filed 05/12/20 Page 5 of 6 PageID #: 56




Deciding whether a claim is plausible will be a "context-specific task that requires the

reviewing court to draw on its judicial experience and common sense." Id.

IV.      DISCUSSION

         The Amended Complaint did not cure Plaintiff's pleading deficiencies.

Like the original Complaint, the Amended Complaint's assertions of alleged wrongdoing

by Defendants consist of conclusory statements and amount to nothing "more than [ ]

unadorned, the-defendant-unlawfully-harmed-me accusation[s]." Iqbal, 556 U.S. at 678.

"Mere conclusory statements, do not suffice." Id. The Complaint simply does not meet

the pleading requirements of Twombly and Iqbal. Accordingly, it will be dismissed.

         To the extent the Amended Complaint realleges due process violations, the

claims will be dismissed as frivolous. As explained in the Court's November 26, 2019

memorandum (D.I. 8), to state a cause of action under 42 U.S.C. § 1983-the statutory

provision that provides for civil actions when alleging a violation of constitutional rights-

a plaintiff must allege facts sufficient to indicate that he was deprived of rights

guaranteed by the Constitution or laws of the United States and that this deprivation

resulted from conduct committed by a person acting under color of state law. See West

v. Atkins, 487 U.S. 42 (1988). The federal counterpart to a§ 1983 claim arises under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388,

389 (1971). A "Bivens action" is a "judicially created remedy allowing individuals to

seek damages for unconstitutional conduct by federal officials." Banks v. Roberts, 251

F. App'x 774, 775 (3d Cir. 2007).

         The Amended Complaint does not state a § 1983 claim or a Bivens claim.

There are no allegations that Defendants are state actors or federal actors.



                                              4
     Case 1:19-cv-01074-CFC Document 13 Filed 05/12/20 Page 6 of 6 PageID #: 57




        Plaintiff was provided an opportunity to amend to cure his pleading defects, yet

he failed to do so. Because Plaintiff made no attempt to remedy the defects in his

complaint, despite notice and his familiarity with the pleading requirements, granting him

an opportunity to further amend his complaint would be futile. Jones v. Camden City

Bd. of Educ., 499 F. App'x 127, 129 (3d Cir. 2012) (citing Grayson v. Mayview State

Hosp., 293 F.3d at 108 and Foman v. Davis, 371 U.S. 178, 182 (1962)).

V.      CONCLUSION

        For the above reasons, the Court will dismiss the Amended Complaint as legally

frivolous pursuant 28 U.S.C. § 1915(e)(2)(B)(i). The Court finds amendment futile.

        An appropriate Order will be entered.




                                            5
